12800 Tuckahoe Creek Parkway, Richmond, Virginia 23238-1115 Phone (804) 747-0422 July 30, 2010 Brigitte Lippmann, Esq. Special Counsel U.S. Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549-3561 Re: CarMax, Inc. Form 10-K for Fiscal Year Ended February 28, 2010 Filed April 27, 2010 Definitive Proxy Statement on Schedule 14A Filed May 3, 2010 File No. 001-31420 Dear Ms. Lippmann: As a follow-up to the conversation we had yesterday, this letter will confirm that CarMax, Inc. has requested an extension until August 24, 2010 to respond to the comment letter that we received regarding the above-referenced filed documents.If you have any questions or comments, please do not hesitate to contact me at (804) 935-4526. Sincerely, /s/ John M. Stuckey, III John M. (“Mac”) Stuckey, III Associate General Counsel and Assistant Secretary THE AUTO SUPERSTORE
